190 F.2d 559
POST PRINTING & PUBLISHING COMPANYv.NATIONAL LABOR RELATIONS BOARD.
No. 4147.
United States Court of Appeals Tenth Circuit.
June 19, 1951.

On Petition to Review an Order of the National Labor Relations Board.
Guy Farmer, Washington, D. C., and John R. Turnquist, Denver, Colo., for petitioner.
David P. Findling, Associate General Counsel, and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D. C., for respondent.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Remanded June 19, 1951, on motion of respondent, petitioner consenting thereto.